— Appeal by the defendant from a judgment of the County Court, Orange County (Colabella, J.), rendered December 1, 1983, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim with respect to the sufficiency of the court’s inquiry at the time of his guilty plea is not preserved for appellate review as a matter of law (see, People v Lopez, 71 NY2d 662; People v Pellegrino, 60 NY2d 636; People v Fuentes, 125 AD2d 328, lv denied 69 NY2d 827). In any event, the minutes of the plea proceeding demonstrate that the plea was *657knowingly and voluntarily made by the defendant and was not the product of threats or coercion.
Additionally, the defendant’s claim that he was denied an opportunity to make a statement prior to the imposition of sentence is clearly refuted by the transcript of the sentencing proceeding, and the sentence imposed was neither harsh nor excessive (see, e.g., People v Kazepis, 101 AD2d 816; People v Suitte, 90 AD2d 80). Mollen, P. J., Lawrence, Eiber, Sullivan and Balletta, JJ., concur.